DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattfeld et al. (U.S. Publication 2015/0183283 A1), hereinafter “Mattfeld” in view of Yashima et al. (U.S. Patent 8,695,634), hereinafter “Yashima”.
In regards to claims 1 and 8, Mattfeld discloses tire valve comprising a tubular stem (10), where the stem (10) consists of a composition comprising a thermoplastic (paras. [0018], [0019) and comprising a filler (para. [0029]).
While Mattfeld does disclose the addition of fillers to the thermoplastic, Mattfeld does not specifically disclose the type of filler. However, Yashima discloses the usage of a composition comprising a thermoplastic comprising a fibrous filler (col. 9, lines 24-33).

In regards to claim 2, Mattfeld discloses that the thermoplastic is a thermoplastic polyurethane. See paras. [0018], and [0019].
In regards to claim 4, the Shore hardness of the thermoplastic polyurethane is in the range from 85A to 85D. See Mattfeld para. [0021].
In regards to claim 6, the thermoplastic polyurethane is based on an aromatic isocyanate. See Mattfeld para. [0025].
In regards to claim 7, the valve comprises a valve base made of a thermoplastic material. See Mattfeld para. [0039].
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattfeld and Yashima and further in view of Kaneko et al. (U.S. Publication 2009/0173903), hereinafter “Kaneko”.
Mattfeld discloses all of the elements as discussed above.
Mattfeld does not specifically disclose the percentage weight of the filler in the composition. However, Kaneko teaches a thermoplastic resin comprising a filler in a quantity from 0% to 60% by weight. See para. [0055].
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have made the composition of Mattfeld have the disclosed quantity of .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattfeld and Yashima as evidenced by “Thermoplastic Polyurethane Elastomers (TPU)”, hereinafter “NPL”.
Mattfeld discloses all of the elements as discussed above.
Mattfeld discloses that the stem is made of TPU (para. [0019]).
Mattfeld does not specifically disclose the modulus of elasticity of the TPU. However, NPL discloses that TPU has a modulus of elasticity as necessitated by applicant (page 7). Accordingly, it is the office’s position that the TPU disclosed by Mattfeld has the modulus of elasticity necessitated by applicant.
Claims 1, 2, 4, 6, 7, 14, 15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattfeld et al. (U.S. Publication 2015/0183283 A1), hereinafter “Mattfeld” in view of Schumacher et al. (U.S. Patent 9,771,801), hereinafter “Schumacher”.
In regards to claims 1 and 8, Mattfeld discloses tire valve comprising a tubular stem (10), where the stem (10) consists of a composition comprising a thermoplastic (paras. [0018], [0019) and comprising a filler (para. [0029]).
While Mattfeld does disclose the addition of fillers to the thermoplastic, Mattfeld does not specifically disclose the type of filler. However, Schumacher teaches the utilization of fibrous fillers in conjunction with thermoplastics (col. 7, lines 26-41).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have made the filler disclosed by Mattfeld fibrous so as to enhance the stability of the apparatus (i.e. reduce permanent deformation) as taught by Schumacher. 

In regards to claim 4, the Shore hardness of the thermoplastic polyurethane is in the range from 85A to 85D. See Mattfeld para. [0021].
In regards to claim 6, the thermoplastic polyurethane is based on an aromatic isocyanate. See Mattfeld para. [0025].
In regards to claim 7, the valve comprises a valve base made of a thermoplastic material. See Mattfeld para. [0039].
In regards to claims 14 and 15, Schumacher teaches that the filler is glass fiber (col. 7, lines 37-39.
In regards to claims 18 and 19, Schumacher teaches that the filler has a fiber length as necessitated by applicant. See col. 7, lines 42-43, which teach that fiber length can be a few micrometers to millimeters. 
In regards to claim 20, Schumacher teaches that a composition including filler exhibits a lower degree of permanent deformation in response to load than non-filled material (col. 13, line 25 – col. 14, line 3). 
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattfeld and Schumacher as applied to claim 1 and further in view of Schwitalla et al. (U.S. Publication 2019/0307534), hereinafter “Schwitalla”.
	In regards to claims 16 and 17, Mattfeld, as modified, discloses all of the elements as discussed above.

	However, Schwitalla teaches the utilization of glass fibers in a thermoplastic wherein the fibers have a diameter as necessitated by applicant. See para. [0031].
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have made the fibers of Schumacher having a diameter as taught by Schwitalla to provide appropriate elasticity and flexibility (see para. [0030]).
Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive.
Applicant argues that the combination of Mattfeld in view of Yashima would not be obvious to a person having ordinary skill in the art because Mattfeld discloses the desired physical properties of strength and elasticity while Yashima teaches the inclusion of fibrous fillers to enhance mechanical strength, wear resistance and dimensional stability. The office disagrees.
To begin the office notes that the increase in one physical property does not necessitate the complete loss of another physical property. While the absolute ratio of two competing properties may change in light of the increase in one property, it is possible and reasonable to appreciate that the competing property is still present in the material.
Additionally, as evidenced by Schumacher, as discussed above, the inclusion of fibrous fillers better enables thermoplastics to regain their desired shape after deformation thus providing dimensional stability and wear resistance as identified by Yashima.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753